Virgin, J.
Before a tax-payer can exercise the statute right of making “application to the county commissioners for any abate*176ment of his taxes,” he must not only “make and bring in” to the assessors a “true and perfect list of his poll, and all his estates real and personal, not by law exempt from taxation,” but, if required by “the assessors or either of them,” “make oath to its truth,” and also “answer all proper inquiries in writing, as to the nature and situation of his property, and if required, subscribe and make oath thereto.” B.. S., c. 6, §§ 66 and 67; Lambord v. Go. Com. Ken. Go., 53 Maine, 505.
In the case' at bar, it is neither alleged, in the application to the commissioners nor proved, that he performed these conditions precedent ; but, on the contrary, it affirmatively appears that he did not perform them all, at least.
One, at least, of the assessors, was present at the time and place designated in their notice during the day; and the petitioner could have filed his list and made oath thereto before him if required. §67. ‘
But if it be contended that he substantially complied with the provisions of the statute so far as then required by the assessors after their session had closed, still he absolutely and very emphatically refused to “subscribe and make oath to” his written answers made April 4; and this refusal barred any right he might otherwise have had to an adjudication by the commissioners. To be sure this requirement was not made upon him at the time and place designated in the notice of the assessors. Nor was their authority to make it limited to that day. It might become impracticable to make all the examinations in one day; but if made within a reasonable time thereafter, and the inquiries were predicated upon the possession and ownership of property on April 1, it could operate no detriment to the petitioner and would be a reasonable construction of the statute.
This case not being one of mere formal irregularity, in which the court may in its discretion grant or refuse the writ, as substantial justice may dictate, but one of substance, wherein the commissioners acted without authority and their proceedings therefore void, the entry must be Writ granted.
Appleton, C. J., Dioeerson, Danforth, Peters and Libbey, JJ., concurred.